Title: From Thomas Jefferson to James Ewell Heath, 15 August 1821
From: Jefferson, Thomas
To: Heath, James Ewell


Sir
Monticello
Aug. 15. 21.
I inclose you an order from the President & Director of the Literary fund for the sum of 29,100D. for the use of the Rector and visitors of the University of Virginia, for which I have to request you to issue two warrants of the tenor described in the endorsement on the order, and I pray you to accept the assurance of my great esteem & respect.Th: Jefferson